ORDER
This case came before the Supreme Court for oral argument on April 12,1994, pursuant to an order directing Metropolitan Property and Liability Insurance Company (Metropolitan) to show cause why the issues raised by its appeal should not be summarily decided.
Metropolitan appealed from a Superior Court order that had granted a motion for summary judgment by third-party defendant Pennsylvania General Insurance Company (Pennsylvania General). At issue is the interpretation of Metropolitan’s policy in respect to providing contribution for uninsured-motorist coverage in an accident in which Lynn F. Barnabe (Barnabe) sought recovery.
After reviewing the memoranda submitted by the parties and after considering the arguments of counsel, we are of the opinion that cause has not been shown, and the issues will be summarily decided.
Barnabe was a passenger in a car owned and operated by Louise Krueger (Krueger) and insured by Metropolitan at the time of an accident. A Superior Court jury returned a verdict in favor of Krueger on the negligence claim and found that the accident and Barnabe’s injuries were caused by an uninsured motorist. The jury awarded Barnabe $461,000 in damages and Metropolitan paid Barnabe its policy limit of $50,000.
The trial justice ruled that Metropolitan had no right to contribution from Pennsylvania General because Metropolitan’s insurance was primary and Pennsylvania General’s coverage was excess. We concur.
The excess insurance clause in Metropolitan’s policy was not triggered because the named insured, Krueger, owned the vehicle. The excess or secondary coverage would have been triggered if “you do not own the vehicle,” the “you” clearly referring to the policy owner, Krueger. Thus, Metropolitan’s excess clause was inapplicable to this situation.
Consequently, the trial justice did not err in entering summary judgment on behalf of Pennsylvania General. Therefore, Metropolitan’s appeal is denied and dismissed, and the entry of summary judgment in respect to Pennsylvania General is affirmed.
MURRAY, J., did not participate.